Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Accordingly, claims 1 – 20 are pending in this application.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/24/2022 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 101 positive statement

Claim 20 is directed to "product with a storage device that stores code." Examiner interprets this limitation to comply with statutory category under 35 USC 101 where applicant intends the storage device to be a physical article or object that is a machine or manufacture, provided by evidence shown in paragraph [0068] of the instant specification, " an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing." Examiner further interprets "storage device" to be drawn to storage medium and not to any form of energy, waves, or any form of propagation or the like, which does not comply with any of the four categories of invention based on the evidence shown in paragraph [0068] of the instant specification “In the context of this document, a storage device is not a signal”.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) comparing the reference document to each of a plurality of documents corresponding to other objects, wherein the comparing comprises substituting a data type of each of the similarity attributes with a defined data type and performing a comparison of the similarity attributes having the substitute data types wherein the comparison performed is based upon the substitute data type of a given similarity attribute; generating a document similarity score for each of the plurality of documents based upon the comparing, wherein the document similarity score is generated based upon an aggregation of similarity attribute scores calculated for each of the similarity attributes and being determined from the comparison; 


The limitation of comparing the reference document to each of a plurality of documents corresponding to other objects, wherein the comparing comprises substituting a data type of each of the similarity attributes with a defined data type and performing a comparison of the similarity attributes having the substitute data types wherein the comparison performed is based upon the substitute data type of a given similarity attribute; other than reciting “a processor, a memory and computer program code” in a “method, a system and a product” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind specifically evaluating or judgement. For instance, a person can look at two different documents which corresponds to a certain object and make a judgment regarding a specific type of data which is similar. If a claim limitation, under its broadest reasonable interpretation, covers performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The limitation of generating a document similarity score for each of the plurality of documents based upon the comparing, wherein the document similarity score is generated based upon an aggregation of similarity attribute scores calculated for each of the similarity attributes and being determined from the comparison; other than reciting “a processor, a memory and computer program code” in a “method, a system and a product” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept of a mathematical calculations. If a claim limitation, under its broadest reasonable interpretation, covers the concept of a mathematical calculation but for the recitation of generic computer/electrical components, then it falls within the “mathematical concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim recites receiving a reference document, wherein the reference document corresponds to an object and comprises a plurality of attributes of the object, each of the attributes having a data type; receiving, from a user, a request for a similarity comparison based upon the reference document, wherein the request provides an indication of similarity attributes to be used in the similarity comparison; providing, to the user, at least one of the plurality of documents with an indication of a similarity of the at least one of the plurality of documents to the reference document, 988.005Page 34 of 40the indication of similarity being based upon a document similarity score corresponding to the at least one of the plurality of documents. Accordingly, these additional element does not integrate the abstract idea into a practical application because it is considered mere instructions to apply an exception, specifically receiving and output data which does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not impose any meaningful limits of integrating the claim into a practical application. Additionally the claim recites receiving a reference document, wherein the reference document corresponds to an object and comprises a plurality of attributes of the object, each of the attributes having a data type; receiving, from a user, a request for a similarity comparison based upon the reference document, wherein the request provides an indication of similarity attributes to be used in the similarity comparison; providing, to the user, at least one of the plurality of documents with an indication of a similarity of the at least one of the plurality of documents to the reference document, 988.005Page 34 of 40the indication of similarity being based upon a document similarity score corresponding to the at least one of the plurality of documents. These additional elements when considered both individually and as an order combination do not amount to significantly more than an mere instruction to apply an exception because the additional element are just mere data gathering and outputting data which is considered an insignificant extra solution activity see MPEP 2106.05(g)(III). The claim does not recite any additional language which amount to significantly more than the judicial exception, thus claim is not patent eligible.

Claims 2 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein attributes being similar within a given document have a plurality of different data types.

The limitation of wherein attributes being similar within a given document have a plurality of different data types; other than reciting “a processor and a memory” in a “method, and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind specifically evaluating or judgement. For instance, a person can look at two different documents which corresponds to a certain object and make a judgment regarding a specific type of data which is similar. If a claim limitation, under its broadest reasonable interpretation, covers performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim does not include additional elements in which it would integrate the recited claim into a practical application. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, there are no additional elements in which amount to amount to no more than mere instructions to apply the exception using generic components.

Claims 3 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the substitute data type comprises a range substitute data type and wherein the range substitute data type is utilized for attributes having a plurality of different data types including a range data type.

The limitation of wherein the substitute data type comprises a range substitute data type and wherein the range substitute data type is utilized for attributes having a plurality of different data types including a range data type; other than reciting “a processor and a memory” in a “method, and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind specifically evaluating or judgement. For instance, a person can look at two different documents which corresponds to a certain object and make a judgment regarding a specific type of data which is similar. If a claim limitation, under its broadest reasonable interpretation, covers performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim does not include additional elements in which it would integrate the recited claim into a practical application. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, there are no additional elements in which amount to amount to no more than mere instructions to apply the exception using generic components.

Claims 4 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the comparing comprises determining a minimum value distance of a minimum value of the similarity attribute within a given of the plurality of documents with respect to a minimum value of the similarity attribute within the reference document, determining a maximum value distance of a maximum value of the similarity attribute within a given of the plurality of documents with respect to a maximum value of the similarity attribute within the reference document, and normalizing a range of the similarity attribute within the reference document

The limitation of wherein the comparing comprises determining a minimum value distance of a minimum value of the similarity attribute within a given of the plurality of documents with respect to a minimum value of the similarity attribute within the reference document, determining a maximum value distance of a maximum value of the similarity attribute within a given of the plurality of documents with respect to a maximum value of the similarity attribute within the reference document, and normalizing a range of the similarity attribute within the reference document; other than reciting “a processor and a memory” in a “method, and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind specifically evaluating or judgement. For instance, a person can look at two different documents which corresponds to a certain object and make a judgment regarding a specific type of data which is similar. If a claim limitation, under its broadest reasonable interpretation, covers performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim does not include additional elements in which it would integrate the recited claim into a practical application. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, there are no additional elements in which amount to amount to no more than mere instructions to apply the exception using generic components.

Claims 5 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the substitute data type comprises a set substitute data type and wherein the set substitute data type is utilized for attributes having a plurality of different data types not including a range data type.

The limitation of wherein the substitute data type comprises a set substitute data type and wherein the set substitute data type is utilized for attributes having a plurality of different data types not including a range data type; other than reciting “a processor and a memory” in a “method, and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind specifically evaluating or judgement. For instance, a person can look at two different documents which corresponds to a certain object and make a judgment regarding a specific type of data which is similar. If a claim limitation, under its broadest reasonable interpretation, covers performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim does not include additional elements in which it would integrate the recited claim into a practical application. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, there are no additional elements in which amount to amount to no more than mere instructions to apply the exception using generic components.

Claims 6 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the comparing comprises comparing similarity attributes having different data types between the reference document and a document of the plurality of documents being compared.

The limitation of wherein the comparing comprises comparing similarity attributes having different data types between the reference document and a document of the plurality of documents being compared; other than reciting “a processor and a memory” in a “method, and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind specifically evaluating or judgement. For instance, a person can look at two different documents which corresponds to a certain object and make a judgment regarding a specific type of data which is similar. If a claim limitation, under its broadest reasonable interpretation, covers performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim does not include additional elements in which it would integrate the recited claim into a practical application. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, there are no additional elements in which amount to amount to no more than mere instructions to apply the exception using generic components.

Claims 7 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein at least one of the similarity attributes comprises a nominal data type defining a value the user wants to achieve for the attribute 988.005Page 35 of 40and wherein the substitute data types comprises a range substitute data type derived from the nominal data type.

The limitation of wherein at least one of the similarity attributes comprises a nominal data type defining a value the user wants to achieve for the attribute 988.005Page 35 of 40and wherein the substitute data types comprises a range substitute data type derived from the nominal data type; other than reciting “a processor and a memory” in a “method, and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind specifically evaluating or judgement. For instance, a person can look at two different documents which corresponds to a certain object and make a judgment regarding a specific type of data which is similar. If a claim limitation, under its broadest reasonable interpretation, covers performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim does not include additional elements in which it would integrate the recited claim into a practical application. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, there are no additional elements in which amount to amount to no more than mere instructions to apply the exception using generic components.

Claims 8 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the generating comprises normalizing each of the similarity attribute scores assigned to each of the similarity attributes.

The limitation of wherein the generating comprises normalizing each of the similarity attribute scores assigned to each of the similarity attributes; other than reciting “a processor and a memory” in a “method, and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind specifically evaluating or judgement. For instance, a person can look at two different documents which corresponds to a certain object and make a judgment regarding a specific type of data which is similar. If a claim limitation, under its broadest reasonable interpretation, covers performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim does not include additional elements in which it would integrate the recited claim into a practical application. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, there are no additional elements in which amount to amount to no more than mere instructions to apply the exception using generic components.

Claims 9 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein both the reference document and each of the plurality of documents comprise standards documents.

The limitation of wherein both the reference document and each of the plurality of documents comprise standards documents; other than reciting “a processor and a memory” in a “method, and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind specifically evaluating or judgement. For instance, a person can look at two different documents which corresponds to a certain object and make a judgment regarding a specific type of data which is similar. If a claim limitation, under its broadest reasonable interpretation, covers performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim does not include additional elements in which it would integrate the recited claim into a practical application. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, there are no additional elements in which amount to amount to no more than mere instructions to apply the exception using generic components.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the object comprises at least one of: a material and a part.

The limitation of wherein the object comprises at least one of: a material and a part; other than reciting “a method” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind specifically evaluating or judgement. For instance, a person can look at two different documents which corresponds to a certain object and make a judgment regarding a specific type of data which is similar. If a claim limitation, under its broadest reasonable interpretation, covers performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim does not include additional elements in which it would integrate the recited claim into a practical application. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, there are no additional elements in which amount to amount to no more than mere instructions to apply the exception using generic components.

Subject Matter to be Novel and Nonobvious

The following is an examiner’s statement of subject matter to be novel and nonobvious: 

Claims 1, 11 and 20 recites a method, a system and product respectfully, receiving a reference document, wherein the reference document corresponds to an object and comprises a plurality of attributes of the object, each of the attributes having a data type;
receiving, from a user, a request for a similarity comparison based upon the reference document, wherein the request provides an indication of similarity attributes to be used in the similarity comparison;
comparing the reference document to each of a plurality of documents corresponding to other objects, wherein the comparing comprises substituting a data type of each of the similarity attributes with a defined data type and performing a comparison of the similarity attributes having the substitute data types wherein the comparison performed is based upon the substitute data type of a given similarity attribute;
generating a document similarity score for each of the plurality of documents based upon the comparing, wherein the document similarity score is generated based upon an aggregation of similarity attribute scores calculated for each of the similarity attributes and being determined from the comparison; and 
providing, to the user, at least one of the plurality of documents with an indication of a similarity of the at least one of the plurality of documents to the reference document, 988.005Page 34 of 40the indication of similarity being based upon a document similarity score corresponding to the at least one of the plurality of documents.

The art of record, specifically Arnold et al. (US 2008/0189260 A1), discloses identifying interchangeable part in a part catalog, in addition to search for a first attribute for a set of parts. This distinguishes over the claimed invention because the claimed invention requires comparing the reference document to each of a plurality of documents corresponding to other objects, wherein the comparing comprises substituting a data type of each of the similarity attributes with a defined data type and performing a comparison of the similarity attributes having the substitute data types wherein the comparison performed is based upon the substitute data type of a given similarity attribute; generating a document similarity score for each of the plurality of documents based upon the comparing, wherein the document similarity score is generated based upon an aggregation of similarity attribute scores calculated for each of the similarity attributes and being determined from the comparison.

Another prior art reference of record, Beattie et al. (US 5,659,742), discloses a retrieval system having a database for retrieving multimedia based on input information. This distinguishes over the claimed invention because the claimed invention requires comparing the reference document to each of a plurality of documents corresponding to other objects, wherein the comparing comprises substituting a data type of each of the similarity attributes with a defined data type and performing a comparison of the similarity attributes having the substitute data types wherein the comparison performed is based upon the substitute data type of a given similarity attribute; generating a document similarity score for each of the plurality of documents based upon the comparing, wherein the document similarity score is generated based upon an aggregation of similarity attribute scores calculated for each of the similarity attributes and being determined from the comparison.

Another prior art reference of record, Adegan (US 2005/0125261 A1), discloses identifying a seed part and retrieving similar parts. This distinguishes over the claimed invention because the claimed invention requires comparing the reference document to each of a plurality of documents corresponding to other objects, wherein the comparing comprises substituting a data type of each of the similarity attributes with a defined data type and performing a comparison of the similarity attributes having the substitute data types wherein the comparison performed is based upon the substitute data type of a given similarity attribute; generating a document similarity score for each of the plurality of documents based upon the comparing, wherein the document similarity score is generated based upon an aggregation of similarity attribute scores calculated for each of the similarity attributes and being determined from the comparison.

Another prior art reference of record, Procopio et al. (US 8,756,236 B1), discloses indexing documents may include receive a first set of topics relating to a text of a document and a weight for each topic in a first set. This distinguishes over the claimed invention because the claimed invention requires comparing the reference document to each of a plurality of documents corresponding to other objects, wherein the comparing comprises substituting a data type of each of the similarity attributes with a defined data type and performing a comparison of the similarity attributes having the substitute data types wherein the comparison performed is based upon the substitute data type of a given similarity attribute; generating a document similarity score for each of the plurality of documents based upon the comparing, wherein the document similarity score is generated based upon an aggregation of similarity attribute scores calculated for each of the similarity attributes and being determined from the comparison.

Another prior art reference of record, Jiang et al. (US 2020/0125648 A1), discloses using a machine learning to determine electronic document similarity including extracting entities and corresponding relations from each of two electronic document. This distinguishes over the claimed invention because the claimed invention requires comparing the reference document to each of a plurality of documents corresponding to other objects, wherein the comparing comprises substituting a data type of each of the similarity attributes with a defined data type and performing a comparison of the similarity attributes having the substitute data types wherein the comparison performed is based upon the substitute data type of a given similarity attribute; generating a document similarity score for each of the plurality of documents based upon the comparing, wherein the document similarity score is generated based upon an aggregation of similarity attribute scores calculated for each of the similarity attributes and being determined from the comparison.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Liang et al. (US 2008/0243842 A1), discloses identifying duplicate documents comprising drafting a first document and creating a near unique representation of a string.

Daga et al. (US 2008/0162455 A1), discloses a similarity analysis may be performed between the seed document and the at least one document, the similarly including the difference-based analysis

Groff et al. (US 2021/0109892 A1) Discloses detects a user entry in a document which retrieves knowledge relevant to the user entry.

KUMMAMURU et al. (US 2020/0110769 A1) Discloses search system receives an entity information including a plurality of entities and identifies new entities that are similar to the plurality of entities. 

Hess et al. (US 2019/0171545 A1) Discloses computing similarity measure between document and document in a corpus.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Pedro J Santos/Examiner, Art Unit 2167    

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167